Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of amendment and applicant arguments filed on 2/11/2021,  All pending claims are 1-20 are now allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior afrt neither teach nor suggust  11 “ An optoelectronic semiconductor chip comprising: a plurality of core-shell rods that generate electromagnetic radiation spaced apart from each other; a first electrically conductive contact structure for n-side electrical contacting of said core-shell rods; anda second electrically conductive contact structure for p-side electrical contacting of the core-shell rods, wherein
the first electrically conductive contact structure and the  second electrically conductive contact structure overlap at least in sections in a vertical direction, the optoelectronic semiconductor chip is surface mountable on a mounting side, and at least a partial region of each of the two electrically conductive contact structures extends through a breakthrough through at least one layer of the optoelectronic semiconductor chip.  As shown in” fig.3F”“
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816